DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 4 of the drawings is objected to because:
 Multiple labeling boxes for different graphs include the same label “GENERATE FUEL INJECTION SIGNAL DUE TO NCC EXECUTION,” even though it appears that at least one of the different graphs does not correspond to generating of a fuel injection signal due to NCC execution.
Multiple differing portions of the bottommost graph labeled “GENERATE FUEL INJECTION SIGNAL DUE TO NCC EXECUTION” include the same label “STOP FUEL INJECTION,” even though it appears that at least one of the differing portions of the bottommost graph does not correspond to stopping of fuel injection.
The graph label “Turbine. FPM” appears to be a misstating of --Turbine RPM--.
The graph label “Eng. FPM(idle FPM)” appears to be a misstating of --Engine RPM (idle RPM)--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” in lines 3-7 of claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” should be interpreted as step-plus-function limitations or whether “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition
In response to this rejection, Applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding Applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-16 are dependent from claim 1, such that claims 2-16 also include the indefinite subject matter recited by claim 1, such that claims 2-16 are 

Claim 1 recites “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” in lines 3-7. Specifically, it is unclear whether (and, if so, how) “stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition” would actually be performed in combination with “stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition,” as “stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition” appears to require that the fuel injection is stopped for the predetermined delay time, whereas “stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” appears to differently require that the delay of the fuel injection is stopped. In other words, it appears that the stopping of the delay of the fuel injection by “stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” cancels the stopping of the fuel injection for the predetermined delay time of “stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition
Also, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and given that “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” is dependent upon the conditional phrase “in response to a controller determining an NCC release from an operation, practice, or action of NCC of a vehicle” that is not necessarily required to be performed by the claimed “NCC method” (e.g., situations in which the claimed “NCC method” is performed, but a controller does not determine an NCC release from a operation, practice, or action of NCC of a vehicle), such that “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” clearly amounts to contingent limitations of a method claim that are not required to be performed under a broadest reasonable interpretation, such that it is unclear what Applicant is even attempting to claim via the “NCC method” of claim 1, as nothing else is recited by the claim. 
Claims 2-16 are dependent from claim 1, such that claims 2-16 also include the indefinite subject matter recited by claim 1, such that claims 2-16 are 

Claim 3 recites “wherein the fuel injection condition reinforcement control includes: establishing, via a fuel injection stop execution control, the fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time; and establishing, via a fuel injection stop switch control, the fuel injection stop abort condition and the fuel injection stop release condition for converting the fuel injection stop into a fuel injection start” in lines 1-7. Claim 3 is dependent from claim 1, and claim 1 recites “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” in lines 3-7. Firstly, it is unclear what exactly is meant by “the fuel injection condition reinforcement control includes: establishing, via a fuel injection stop execution control, the fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time” in lines 1-4 of claim 4 in view of “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition” in lines 3-5 of claim 1, as it is unclear what exactly is meant by “via a fuel injection stop execution control” in line 3 of claim 3 in the context of these claim limitations, especially because claim 1 already recites “stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition” in lines 4-5. Next, it is unclear what exactly is meant by “the fuel injection condition reinforcement control includes: […] establishing, via a fuel injection stop switch control, the fuel injection stop abort condition and the fuel injection stop release condition for converting the fuel injection stop into a fuel injection start” in lines 1-7 of claim 4 in view of “fuel injection condition reinforcement control for: […] stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” in lines 3-7 of claim 1, as it is unclear what exactly is meant by “via a fuel injection stop switch control” in line 5 of claim 3 in the context of these claim limitations, especially because claim 1 already recites “stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” in lines 6-7.
Claims 4-14 are dependent from claim 3, such that claims 4-14 also include the indefinite subject matter recited by claim 3, such that claims 4-14 are also rejected for at least the same reasons that claim 3 is rejected, as discussed in detail directly above with respect to claim 3.

Claim 4 recites “wherein the fuel injection stop execution control includes: determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release; raising an engine revolution per minute (RPM) after the fuel injection stop condition is performed; and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop” in lines 1-8; however, it is unclear whether the process steps “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release; raising an engine revolution per minute (RPM) after the fuel injection stop condition is performed; and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop,” which define “the fuel injection stop execution control” in claim 4 are actually process steps that are necessarily included by the claimed “NCC method,” given that there is no indication by claims 1, 3 and 4 that “the fuel injection stop execution control” is actually performed, nor is even clear what exactly is meant by “the fuel injection stop execution control,” as originally introduced in claim 3. Also, it is unclear what exactly is meant by “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release” in lines 3-4 of claim 3, as claims 1 and 3 already previously necessitate “the fuel injection stop condition,” such that it appears that “determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release” includes a determination in which the fuel injection stop condition is not satisfied that is incompatible with the “NCC method” of claims 1 and 3. Furthermore, it is unclear what exactly is meant by “after the fuel injection stop condition is performed” in lines 5-6 of claim 3, as none of claims 1, 3 and 4 appear to previously include any performing of “the fuel injection stop condition.”
Claims 5-8 are dependent from claim 4, such that claims 5-8 also include the indefinite subject matter recited by claim 4, such that claims 5-8 are also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

Claim 5 recites “wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4; however, it is unclear whether “check conditions for satisfaction of the fuel injection stop condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “check conditions for satisfaction of the fuel injection stop condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the rejection, one suggestion is to amend claim 5 to include the subject matter of claim 6, which would clarify the relationship between “wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4 of claim 5 and lines 3-4 of claim 4.
Also, claim 6 is dependent from claim 5, and claim 6 recites “wherein satisfaction of the fuel injection stop condition is achieved when each of the check conditions is satisfied” in lines 1-2. As best understood by the examiner, the claim phrase “wherein satisfaction of the fuel injection stop condition is achieved when each of the check conditions is satisfied” in lines 1-2 of claim 6 with respect to “wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” in lines 1-4 of claim 5 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 8 recites “the vehicle speed” in lines 2-3; however, claim 8 is dependent from claim 1 via claims 3 and 4, and none of claims 1, 3, 4 and 8 appears to previously introduce “a vehicle speed,” such that it is unclear what exactly is meant by “the vehicle speed” in lines 2-3 of claim 8. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 8 recites “the transmission RPM” in line 3; however, claim 8 is dependent from claim 1 via claims 3 and 4, and none of claims 1, 3, 4 and 8 appears to previously introduce “a transmission RPM” (or “a transmission revolutions per minute”), such that it is unclear what exactly is meant by “the transmission RPM” in line 3 of claim 8. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 8 recites “wherein the counting of the predetermined delay time is set to a fuel injection stop time, and the fuel injection stop time is set to the vehicle speed and the transmission RPM” in lines 1-3; however, it is unclear what exactly is meant by “the fuel injection stop time is set to the vehicle speed and the transmission RPM” in lines 2-3, as it is unclear how a time, such as “the fuel injection stop time” (and therefore “the predetermined delay time”), would be set to each of a speed, such as “the vehicle speed,” and an RPM, such as “the transmission RPM.”

Claim 9 recites “wherein, after the fuel injection stop abort condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition” in lines 1-3. Claim 9 is dependent from claim 1 via claim 3, and none of claims 1, 3 and 9 appear to previously introduce any determining of “the fuel injection after the fuel injection stop abort condition is determined” in lines 1-2 of claim 9.
Claims 10 and 11 are dependent from claim 9, such that claims 10 and 11 also include the indefinite subject matter recited by claim 9, such that claims 10 and 11 are also rejected for at least the same reasons that claim 9 is rejected, as discussed in detail directly above with respect to claim 9.

Claim 10 recites “wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4; however, it is unclear whether “check conditions for the fuel injection stop abort condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “check conditions for the fuel injection stop abort condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the rejection, one suggestion is to amend claim 10 to include the subject matter of claim 11, which would clarify the relationship between “wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4 of claim 10 and lines 1-2 of claim 9.
Also, claim 11 is dependent from claim 10, and claim 11 recites “wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the check conditions is satisfied” in lines 1-2. As best understood by the examiner, the wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the check conditions is satisfied” in lines 1-2 of claim 11 with respect to “wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” in lines 1-4 of claim 10 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 12 recites “wherein, after the fuel injection stop release condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition” in lines 1-3. Claim 12 is dependent from claim 1 via claim 3, and none of claims 1, 3 and 9 appear to previously introduce any determining of “the fuel injection stop release condition,” such that it is unclear what exactly is meant by “after the fuel injection stop release condition is determined” in lines 1-2 of claim 12. Additionally, it is unclear how the “NCC method” would perform “determining via the fuel injection stop switch control the fuel injection stop release condition” at a time “after the fuel injection stop release condition is determined,” as “the fuel injection stop release condition” is determined when “the fuel injection stop release condition” is determined.
Claims 13 and 14 are dependent from claim 12, such that claims 13 and 14 also include the indefinite subject matter recited by claim 12, such that claims 13 and 14 are also rejected for at least the same reasons that claim 12 is rejected, as discussed in detail directly above with respect to claim 12.

Claim 13 recites “wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3; however, it is unclear whether “check conditions for the fuel injection stop release condition” is intended to actually introduce any process step(s) to the claimed “NCC method” or whether “check conditions for the fuel injection stop release condition” is intended to actually define any previously-introduce process step(s) of the claimed “NCC method” (and, if so, how?). To overcome the rejection, one suggestion is to amend claim 13 to include the subject matter of claim 14, which would clarify the relationship between “wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3 of claim 13 and lines 1-3 of claim 12.
Also, claim 14 is dependent from claim 13, and claim 14 recites “wherein satisfaction of the fuel injection stop release condition is achieved when any one of the check conditions is satisfied” in lines 1-2. As best understood by the examiner, the claim phrase “wherein satisfaction of the fuel injection stop release condition is achieved when any one of the check conditions is satisfied” in lines 1-2 of claim 14 with respect to “wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition” in lines 1-3 of claim 13 appears to define an improper Markush grouping (e.g., see: MPEP 2173.05(h)_I) by defining an open-ended list of alternatives that fails to specify what other alternatives are intended to be encompassed by the claim.

Claim 15 recites “after the fuel injection delay is stopped” in line 2. Claim 15 is dependent from claim 1, and claim 1 recites “stopping a delay of the fuel injection” in line 6 of claim 1. Specifically, it is unclear whether “the fuel injection delay” in line 2 of claim 15 is intended to be the same as or different from “a delay of the fuel injection” in line 6 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 16 is dependent from claim 15, such that claim 16 also includes the indefinite subject matter recited by claim 15, such that claim 16 is also rejected for at least the same reasons that claim 15 is rejected, as discussed in detail directly above with respect to claim 15.

Claim 17 recites “a controller configured to perform fuel injection condition reinforcement control in which, when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected, a fuel injection of a fuel injector is delayed for a certain period of time according to a fuel injection stop condition with respect to an engine of a powertrain and then the fuel injection delay is stopped according to a fuel injection stop abort condition and a fuel injection stop release condition, and fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in lines 2-8; however, it is unclear what exactly is meant by the claim phrase “when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected.”
Claim 17 also recites “the fuel injection delay” in lines 6-7; however, the claim fails to previously introduce “a fuel injection delay,” such that it is unclear what exactly is meant by “the fuel injection delay” in lines 6-7 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 17 also recites “a controller configured to perform […] fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in lines 2-10; however, it is unclear what exactly is meant by the claim phrase “for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established” in the context of the claim term “fuel injection start control.”
Claims 18 and 19 are dependent from claim 17, such that claims 18 and 19 also include the indefinite subject matter recited by claim 17, such that claims 18 and 19 are also rejected for at least the same reasons that claim 17 is rejected, as discussed in detail directly above with respect to claim 17.

Claim 18 recites “wherein the controller is in conjunction with a fuel injection stop timer” in lines 1-2; however, the phrase “is in conjunction with” fails to clearly define whether the “fuel injection stop timer” is intended to be part of the claimed “NCC system” or whether the “fuel injection stop timer” is intended to be merely associated with the claimed “controller” without being part of the claimed “NCC system.” Claim wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” in lines 1-3 of claim 18 do not limit the scope of the claim under a broadest reasonable interpretation.
Claim 18 recites “the delay” in lines 2-3; however, claim 17 is dependent from claim 17, and neither claim appear to previously introduce “a delay,” such that it is unclear what exactly is meant by each of “the delay” in lines 2-3. Claim 17 does, however, recite “the fuel injection delay” in lines 6-7, and it is unclear whether “the delay” in lines 2-3 of claim 18 is intended to be the same as or different from “the fuel injection delay” in lines 6-7 of claim 17. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0304960 to Weaver et al. (hereinafter: “Weaver”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Weaver in view of U.S. Patent Application Publication No. 2013/0080031 to Knoebel et al. (hereinafter: “Knoebel”).
With respect to claim 1, Weaver teaches a neutral coasting control (NCC) method, comprising: in response to a controller determining an NCC release from an operation, practice, or action of NCC of a vehicle, fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and given that “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” is dependent upon a conditional phrase “in response to a controller determining an NCC release from an operation, practice, or action of NCC of a vehicle” that is not necessarily required to be performed by the claimed “NCC method” (e.g., situations in which the claimed “NCC method” is performed but a controller does not determine an NCC release from a operation, practice, or action of NCC of a vehicle), such that “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” clearly amounts to contingent limitations of a method claim that are not required to be performed under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, operation of a vehicle system 100 (e.g., “vehicle”) in a deceleration fuel cutoff (DFCO, or DECO) mode is entered upon exiting operation (e.g., “NCC release”) in a rolling neutral (RN) mode (e.g., “an operation, practice, or action of NCC”) at times including when an RN enabling/disabling module 240 of an engine control module (ECM) 130 (e.g., “controller”) transitions an RN signal 244 from an active state to an inactive state (e.g., “determining an NCC release from an operation, practice, or action of NCC”) in response to a DFCO signal 228 being in an active state, and the operation in the DFCO mode is later exited at times including when a DFCO module 232 of the ECM 130 transitions the DFCO signal 228 from the active state to an inactive state, where the DFCO signal 228 is set to the active state (e.g., “fuel injection stop condition”) when one or more DFCO enabling conditions are satisfied (e.g., “fuel injection stop condition”), where the entering of the operation in the DFCO mode includes stopping of a fuel injection by a fuel injector 110 during a combustion cycle (e.g., “predetermined delay time”) of an engine 102 (e.g., “fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time”), where the DFCO signal 228 is set to the inactive state (e.g., a first one of “fuel injection stop abort condition” and “fuel injection stop release condition”) when one or more of the DFCO enabling conditions are not satisfied (e.g., a second one of “fuel injection stop abort condition” and “fuel injection stop release condition,” or both of “fuel injection stop abort condition” and “fuel injection stop release condition” in the case of more than one of the DFCO enabling conditions being not satisfied), and where fuel injection is resumed after the operation in the DFCO mode is exited (e.g., “fuel injection condition reinforcement control for: […] stopping a delay of the fuel injection”); because an operation of NCC, a practice of NCC, and an action of NCC are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 
As discussed in detail above, Weaver is understood to teach each and every limitation of the method of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that “in response to a controller determining an NCC release from an operation, practice, or action of NCC of a vehicle, fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” should not be interpreted as a contingent limitation and is necessarily performed by the method of claim 1 under a broadest reasonable interpretation AND in such a case where Applicant is able to sufficiently show that Weaver does not fully teach that the stopping of the fuel injection of the fuel injector is for a predetermined delay time and/or in such a case where Weaver is not interpreted or relied upon to teach that the stopping of the fuel injection of the fuel injector is for a predetermined delay time, it is also noted that Knoebel teaches an analogous method including estimating a predetermined delay time, as an estimated deceleration fuel cutoff (DFCO) period, for stopping fuel injection by a fuel injector, and enabling a DFCO mode by setting a DFCO signal to an active state based on satisfaction of a set of enabling conditions and based on the estimated DFCO period being greater than a [as discussed by at least ¶ 0008-0009, 0018-0021 & 0049-0080 (especially see at least ¶ 0057-0069)].
Therefore, even in the event that “in response to a controller determining an NCC release from an operation, practice, or action of NCC of a vehicle, fuel injection condition reinforcement control for: stopping a fuel injection of a fuel injector for a predetermined delay time according to a fuel injection stop condition, and stopping a delay of the fuel injection according to a fuel injection stop abort condition and a fuel injection stop release condition” is interpreted as necessarily being performed by the method of claim 1 AND in such a case where Weaver is not interpreted or relied upon to teach that the stopping of the fuel injection of the fuel injector is for a predetermined delay time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Weaver with the teachings of Knoebel, if even necessary, such that the stopping of the fuel injection of the fuel injector is for a predetermined delay time because Knoebel further teaches that basing activation of DFCO operation state on an estimated DFCO period, that is a predetermined delay period, being greater than a predetermined minimum DFCO period, in addition to basing the activation of the DFCO operation state on satisfaction of a set of enabling conditions, beneficially enables earlier fuel cut off in at least some situations, therefore providing fuel consumption savings (as discussed by at least ¶ 0021 of Knoebel).

With respect to claim 2, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, further comprising: pressing of a brake pedal is applied as a condition of the NCC release [for example, as discussed by at least ¶ 0050, 0052-0055 & 0070-0076 of Weaver, the RN signal 244 transitions from the active state to the inactive state in response to the DFCO signal 228 being in the active state based, for example, on a torque request 208 based on a brake pedal position (BPP) 220]. 

With respect to claim 3, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein the fuel injection condition reinforcement control includes: establishing, via a fuel injection stop execution control, the fuel injection stop condition with respect to a fuel injection stop for the predetermined delay time; and establishing, via a fuel injection stop switch control, the fuel injection stop abort condition and the fuel injection stop release condition for converting the fuel injection stop into a fuel injection start (as discussed in detail above with respect to at least claim 1). 

With respect to claim 4, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 3, wherein the fuel injection stop execution control includes: determining whether the fuel injection stop condition is satisfied on the basis of detection information according to the NCC release (as discussed in detail above with respect to at least claims 1 and 3); raising an engine revolution per minute (as discussed by at least ¶ 0073-0076 of Weaver); and counting and accumulating the predetermined delay time so as to maintain a state of the fuel injection stop (as discussed in detail above with respect to at least claims 1 and 3). 

With respect to claim 5, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein check conditions for satisfaction of the fuel injection stop condition include a transmission slip control execution condition, an NCC release condition due to a brake pedal, an RPM application condition, an RPM range condition, a vehicle speed condition, and a system condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: a brake pedal position (BPP) 220 corresponding to a torque request 208 at which the RN signal 244 transitions from the active state to the inactive state (e.g., “an NCC release condition due to a brake pedal”), a vehicle speed 216 (e.g., “a vehicle speed condition”), a desired RPM 248 corresponding to the vehicle speed 216 and a gear ratio (e.g., “an RPM application condition”), a ratio of the desired RPM 248 and a rotational speed of a transmission input shaft (e.g., “a transmission slip control execution condition”), an inherent RPM range between zero and a maximum possible RPM of the engine 102 (e.g., “RPM range condition”), and an active operating state of the ECM 130 (e.g., “system condition”)]. 

With respect to claim 6, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 5, wherein satisfaction of the fuel injection stop condition is achieved when each of the check conditions is satisfied (as discussed in detail above with respect to at least claims 1 and 3-5). 

With respect to claim 7, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein the raising of the engine RPM is achieved by vehicle inertia due to the NCC (as discussed by at least ¶ 0073-0076 of Weaver). 

With respect to claim 8, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 4, wherein the counting of the predetermined delay time is set (as discussed in detail above with respect to at least claims 1, 3 and 4), and the fuel injection stop time is set to the vehicle speed and the transmission RPM (as discussed by at least ¶ 0073-0076 of Weaver). 

With respect to claim 9, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 3, wherein, after the fuel injection stop abort condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition (as discussed in detail above with respect to at least claims 1 and 3). 

With respect to claim 10, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 9, wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein check conditions for the fuel injection stop abort condition include an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, and an external torque request condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: an accelerator pedal position (APP) 212 corresponding to a torque request 208 at which the DFCO signal 228 transitions from the active state to the inactive state (e.g., “an acceleration condition”), the torque request 208 (e.g., “an external torque request condition”), the DFCO signal 228 in the inactive state (e.g., “fuel injection start condition”), a gear shift either occurring or not occurring (e.g., “a gear shift condition”), and a desired RPM 248 corresponding to the vehicle speed 216 and a gear ratio (e.g., “an RPM application condition”)]. 

With respect to claim 11, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 10, wherein satisfaction of the fuel injection stop abort condition is achieved when any one among the check conditions is satisfied [as discussed in detail above with respect to at least claims 1, 3, 9 and 10; because an acceleration condition, a gear shift condition, an RPM application condition, a fuel injection start condition, an external torque request condition, and other unrecited check condition(s) are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 12, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 3, wherein, after the fuel injection stop release condition is determined, determining via the fuel injection stop switch control the fuel injection stop release condition (as discussed in detail above with respect to at least claims 1 and 3). 

With respect to claim 13, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 12, wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition” appears to introduce a process step to the “NCC method” or necessarily further define any previously introduced process step of the “NCC method,” such that the claim phrase “wherein check conditions for the fuel injection stop release condition include a delay time condition and a controller area network (CAN) clutch signal condition” does not provide further limitation to the scope of the claimed “NCC method” under a broadest reasonable interpretation; nevertheless, for example, as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095 of Weaver, conditions include: the DFCO signal 228 in the inactive state (e.g., “delay time condition”), and signal(s) from a transmission control module (TCM) 180 to control a first clutch and a second clutch of a clutch pack 124 of a dual clutch transmission (DCT) 122 (e.g., “a controller area network (CAN) clutch signal condition”)]. 

With respect to claim 14, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 13, wherein satisfaction of the fuel injection stop release condition is achieved when any one of the check conditions is satisfied [as discussed in detail above with respect to at least claims 1, 3, 12 and 13; because a delay time condition, a CAN clutch signal condition, and other unrecited check condition(s) are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 15, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 1, wherein: after the fuel injection delay is stopped, fuel injection start control is performed (as discussed in detail above with respect to at least claim 1); the fuel injection start control includes: establishing a transmission direct connection state through transmission torque cooperative control (as discussed by at least ¶ 0073-0076 of Weaver); and determining whether to stop and start the fuel injection in a state of an engine overrun (as discussed by at least ¶ 0073-0076 of Weaver, the DFCO mode is continued at times including when a vehicle speed 216 exceeds a predetermined speed at which operation in the DFCO mode is made available). 

With respect to claim 16, Weaver (alternatively, Weaver modified supra) teaches the NCC method of claim 15, wherein the engine overrun is used to determine a fuel cut execution (as discussed in detail above with respect to at least claim 15). 

With respect to claim 17, Weaver teaches a neutral coasting control (NCC) system, comprising: a controller configured to perform fuel injection condition reinforcement control in which, when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected, a fuel injection of a fuel injector is delayed for a certain period of time according to a fuel injection stop condition with respect to an engine of a powertrain and then the fuel injection delay is stopped according to a fuel injection stop abort condition and a fuel injection stop release condition, and fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established [for example, as depicted by at least Figs. 1 & 2 and as discussed by at least ¶ 0046-0050, 0052-0055, 0070-0076 & 0095, an engine control module (ECM) 130 (e.g., “controller”), as designed (without additional programming or other modification), is capable of performing functions to control operation of a vehicle system 100 (e.g., “vehicle”) such that operation in a deceleration fuel cutoff (DFCO, or DECO) mode is entered, including stopping of a fuel injection by a fuel injector 110 during a combustion cycle (e.g., “certain period of time”) of an engine 102, upon exiting operation (e.g., “NCC release”) in a rolling neutral (RN) mode (e.g., “an operation, practice, or action of NCC”) at times including when an RN enabling/disabling module 240 of the ECM 130 transitions an RN signal 244 from an active state to an inactive state in response to a DFCO signal 228 being in an active state when one or more DFCO enabling conditions are satisfied including, for example, a torque request 208 based on a brake pedal position (BPP) 220 (e.g., “when pressing of a brake pedal of a pedal system which is switched to an NCC release from an operation, practice, or action of an NCC of a vehicle is detected, a fuel injection of a fuel injector is delayed for a certain period of time according to a fuel injection stop condition with respect to an engine of a powertrain”), and the operation in the DFCO mode is later exited at times including when a DFCO module 232 of the ECM 130 transitions the DFCO signal 228 from the active state to an inactive state, where the DFCO signal 228 is set to the inactive state (e.g., a first one of “fuel injection stop abort condition” and “fuel injection stop release condition”) when one or more of the DFCO enabling conditions are not satisfied (e.g., a second one of “fuel injection stop abort condition” and “fuel injection stop release condition,” or both of “fuel injection stop abort condition” and “fuel injection stop release condition” in the case of more than one of the DFCO enabling conditions being not satisfied), and where fuel injection is resumed after the operation in the DFCO mode is exited (e.g., “then the fuel injection delay is stopped according to a fuel injection stop abort condition and a fuel injection stop release condition”), and operation in the DFCO mode is made available at times including when a dual clutch transmission (DCT) 122 is re-coupled and a vehicle speed 216 exceeds a predetermined speed (e.g., “fuel injection start control for whether to stop or start the fuel injection according to a state of an engine overrun after a transmission direct connection state is established”); because an operation of NCC, a practice of NCC, and an action of NCC are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 
As discussed in detail above, Weaver is understood to teach each and every limitation of the system of claim 17 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Weaver does not fully teach that the fuel injection of the fuel injector is delayed for a certain period of time and/or in such a case where Weaver is not interpreted or relied upon to teach that the fuel injection of the fuel injector is delayed for a certain period of time, it is also noted that Knoebel teaches an analogous system including a controller that is configured to estimate a certain period of time, as an estimated deceleration fuel cutoff (DFCO) period, for stopping fuel injection by a fuel injector, and enabling a DFCO mode by setting a DFCO signal to an active state based on satisfaction of a set of enabling conditions and based on the estimated DFCO period being greater than a predetermined minimum DFCO period to stop fuel injection by the fuel injector for the predetermined delay time, or until a DFCO mode is disabled based on at least one disabling condition by setting the DFCO signal to an inactive state from the active state [as discussed by at least ¶ 0008-0009, 0018-0021 & 0049-0080 (especially see at least ¶ 0057-0069)].
Therefore, even in the event that Weaver is not interpreted or relied upon to teach that the fuel injection of the fuel injector is delayed for a certain period of time, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Weaver with the teachings of 

With respect to claim 18, Weaver (alternatively, Weaver modified supra) teaches the NCC system of claim 17, wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” appears to introduce additional structural element(s) to the “NCC system” or necessarily further define any previously introduced structural element(s) of the “NCC system,” such that the claim phrase “wherein the controller is in conjunction with a fuel injection stop timer, and the fuel injection stop timer counts a time of the delay for the certain period of time” does not provide further limitation to the scope of the claimed “NCC system” under a broadest reasonable interpretation; alternatively, as discussed in detail above with respect to at least claim 17 with regard to Weaver modified by Knoebel]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver in view of U.S. Patent Application Publication No. 2020/0070642 to Jang (hereinafter: “Jang”), or, in the alternative, 35 U.S.C. 103 as being unpatentable over Weaver in view of Knoebel, and in view of Jang.
With respect to claim 19, Weaver (alternatively, Weaver modified supra) teaches the NCC system of claim 17, wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG) [claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” appears to introduce additional structural element(s) to the “NCC system” or necessarily further define any previously introduced structural element(s) of the “NCC system,” such that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” does not provide further limitation to the scope of the claimed “NCC system” under a broadest reasonable interpretation]. 
As discussed in detail above, Weaver is understood to teach each and every limitation of the system of claim 19 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” necessarily further defines the system of claim (apparent from at least Figs. 1 & 2) including a controller (100), where the controller is intended to be used in combination with a vehicle (apparent from at least Fig. 1 in view of at least ¶ 0019) having a powertrain (apparent from at least Fig. 1) including an engine (10) and a 48V MHSG (30; as discussed by at least ¶ 0004 & 0033).
Therefore, even in the event that the claim phrase “wherein the powertrain includes a 48V mild hybrid starter and generator (MHSG)” is interpreted as further defining the system of claim 19, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Weaver with the teachings of Jang, if even necessary, such that the powertrain, which is merely intended to be used in combination with the controller of the system includes, includes a 48V MHSG because, for example, such a MHSG beneficially provides the powertrain with a means of starting the engine and to generate electricity by an output of the engine (as discussed by at least ¶ 0003-0004 of Jang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747